DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 1:  Claim 1 recites the limitation "the fine cellulose fibers" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recited a singular fine cellulose fiber.  It is not clear what other fibers are being referred to in the claim.  For the purpose of further examination, the claim is being interpreted as being directed to fine cellulose fibers rather than a fine cellulose fiber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saxell et al. (US 2017/0145119) in view of Siro et al. (Cellulose (2010) 17:459-494).
Considering Claim 5:  Saxell et al. teaches a method for preparing cellulose fibers comprising mixing plant material and urea in water/a dispersion medium to form a dispersion (¶0071); removing the dispersion medium through vacuum dyring (¶0071) and performing a heat treatment of on a mixture of plant material and urea (¶0047-49) to form carbamate groups/O-CO-NH2 and a step of miniaturization of the plant material (¶0042-44).  Saxell et al. teaches the fibers as being nanofibrillated or microfibrillated, which would read on the fine fibers due to the diameters in the nanometer or micron range (¶0030) and being produced by fibrillated from a plant raw material (¶0029).
	Saxell et al. teaches the miniaturization as occurring before the heat treatment instead of after the heat treatment.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP § 2144.04(IV)(C).  It would have been obvious to a person having ordinary skill in the art to have miniaturized the fibers after the treatment with urea, and the motivation to do so would have been, a person having ordinary skill in the art would expect the fibers to be substantially similar.
Saxell et al. is silent towards the diameter and fiber length of the cellulose fiber.  However, Siro et al. teaches microfibrillated cellulose as having a diameter of 10 to 40 nm and a length of greater than 1 micron (Table 1).  Saxell et al. and Siro et al. are analogous art as they are concerned with the same field of endeavor, namely fine cellulose fibers.  It would have been obvious to a person having ordinary skill in the art to have formed microfibrillated cellulose with the diameter and length of Siro et al. in Saxell et al., and the motivation to do so would have been, as Siro et al. suggests, they are the conventional fiber dimensions for microfibrillated cellulose.
Considering Claim 6:  Saxell et al. teaches the heat treatment as occurring at 130 to 150 ºC (¶0047).
Considering Claim 7:  Saxell et al. teaches the heat treatment as occurring under acidic coniditons (¶0072).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saxell et al. (US 2017/0145119) in view of Siro et al. (Cellulose (2010) 17:459-494) as applied to claim 5 above, and further in view of Ojala et al. (US 2016/0229088).
Considering Claim 8:  Saxell et al. teaches the process of claim 5 as shown above.
	Saxell et al. does not teach using the fiber in a composite.  However, Ojala et al. teaches using a cellulose carbamate fiber (¶0034) in a composite with a thermoplastic resin (Abstract).  Saxell et al. and Ojala et al. are analogous art as they are concerned with the same field of endeavor, namely cellulose carbamate fiber compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cellulose carbamate fiber of Saxell et al. in the composition of Ojala et al., and the motivation to do so would have been, as Ojala et al. suggests, to prepare a high strength composite (Abstract).

Allowable Subject Matter
Claims 1, 3, and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Considering Claim 1:  The closest prior art of record does not teach fine cellulose fibers comprising a carbamate group and having the claimed properties.  The closest prior art is Saxell et al. (US 2017/0145119) in view of Siro et al. (Cellulose (2010) 17:459-494), discussed in the previous action.  Saxell et al. teaches a ground/fine cellulose fiber (¶0043; 0030) comprising carbamate groups/O-CO-NH2 (¶0012).  Saxell et al. teaches the fibers as being nanofibrillated or microfibrillated, which would read on the fine fibers due to the diameters in the nanometer or micron range (¶0030), and being produced by fibrillated from a plant raw material (¶0029).
	Saxell et al. does not teach the zeta potential, freeness, pulp viscosity, or particle size distribution of the fine cellulose fibers, and the prior art of record does not provide any direction that would lead a person having ordinary skill in the art to the claimed ranges.  As such, the instant claims are non-obvious over the closest prior art of record.  

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive, because:
Applicant's arguments with respect to claims 5-8 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767